MEMORANDUM **
Sandra Evelia Estrada-Dominguez seeks review of the Board of Immigration Appeals’ (“BIA”) order denying her motion to reconsider its prior order dismissing her appeal from an immigration judge’s (“IJ”) decision denying her application for cancellation of removal. We deny in part and dismiss the petition for review.
*547In Estrada-Dominguez’s opening brief, Estrada-Dominguez fails to address, and therefore has waived any challenge to, the BIA’s order denying her motion to reconsider on the ground that she failed to demonstrate any error of law or fact. See Martinez-Serrano v. INS, 94 F.3d 1256, 1259-60 (9th Cir.1996) (holding issues which are not specifically raised and argued in a party’s opening brief are waived).
We lack jurisdiction to review the BIA’s underlying order dismissing Estrada-Dominguez’s direct appeal from the IJ’s decision because this petition for review is not timely as to that order. See Singh v. INS, 315 F.3d 1186, 1188 (9th Cir.2003).
PETITION FOR REVIEW DENIED in part; DISMISSED in part.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.